DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 and 21 contain the limitation “the amount of non-siliceous inorganic substances in the siliceous plant matter” and depend on Claim 1 which contains the limitation “the amount of at least one preselected non-siliceous inorganic substance in said siliceous plant matter”.  It is unclear whether Claim 20 further limits Claim 1 to all non-siliceous inorganic substances in the siliceous plant matter to the claimed range or refers to the amount of the “at least one preselected non-siliceous inorganic substance” in Claim 1.  For purposes of examination, the limitation is interpreted to refer to the “at least one preselected non-siliceous inorganic 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipley et al (US 2006/0222582 submitted in the IDS filed 12/17/2019).
Shipley discloses a method for preparing amorphous silica of selected porosity from siliceous plant material (i.e. for preparing biogenic silica), the method comprising:
(a) soaking said siliceous plant matter in an aqueous solution comprising a chelating agent wherein said chelating agent is present in an amount which extracts at least some of said non-siliceous inorganic matter (insoluble metallic compounds; (see [0019] and [0025] and Claim 1);
(b) separating the aqueous solution from said siliceous plant matter (see Claim 1);

(d) heat treating said siliceous plant matter in the presence of oxygen at a temperature wherein the resulting silica is comprised of porous amorphous silica (see Claim 1)
Further regarding step (c), Shipley explicitly discloses that by varying the steps of the process, the carbon content, inorganic impurities and porosity of the resulting amorphous silica can be selectively controlled (see Abstract).  Shipley further discloses that if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature.  Therefore, Shipley discloses controlling the amount of the inorganic compound to be removed to control porosity or to control amount of the impurity to a desired amount.
Therefore, Shipley discloses a method comprising all of the limitations of claim 1.
Regarding Claim 2, Shipley explicitly discloses that if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature (see [0026]).  Therefore, Shipley discloses controlling the amount of chelating agent in said siliceous plant matter.
Regarding Claim 3, Shipley explicitly discloses citric acid as the preferred chelating agent (see [0025]).

Regarding Claim 8, Shipley explicitly discloses that if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature (see [0026]).
Regarding Claim 24, Shipley discloses the method where the heat treatment temperature is in the range of 500° C – 900°C (see [0033]).
Regarding Claim 25, Shipley disclose the method where the inorganic substances are iron, potassium, calcium, and sodium (see [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Umeda et al (High-purification of amorphous silica originated from rice husks by combination of polysaccharide hydrolysis and metallic impurities removal,” Industrial Crops and Products 32 (2010), pp 539-544).
As applied to Claim 1, Shipley discloses a method for production of porous amorphous silica from siliceous plant matter containing non-siliceous inorganic matter comprising the steps of:  (a) soaking in an aqueous solution comprising a 
Regarding Claim 4, Shipley explicitly discloses a method where if less chemical purity and porosity are desired or permissible, a less concentrated solution would be used, over a shorter period of time or used at a lower temperature (see [0026]).  Shipley does not specifically disclose a method where the amount of chelating agent is present in an amount of 0.001 kg per kg of plant matter to 1 kg per kg of plant matter.
Umeda discloses a method for preparing high-purity amorphous silica from rice husk comprising optimizing the citric acid leaching treatment and water rinsing process of rice husks to remove metallic impurities (see Abstract).  Umeda discloses a method contacting 30 g of contacted with 300 ml of citric acid solution ranging in concentration from 1 wt % to 5 wt% (see Page 540).  Since the density of a citric acid solution ranging in concentration from 1 wt% to 5 wt% is about 1 g/cm3, the weight of citric acid in 300 ml of the solutions range from 3 g to 15g.  Therefore, Umeda discloses a method where the amount of citric acid ranges from 0.1 kg to 0.5 kg per kg of plant matter.  Umeda further discloses that when the concentration of citric acid is 1 wt% or more (i.e. 0.1 kg/kg of plant matter or more) the metallic impurities and alkali metal oxides of Na2O and K2O were completely removed (see Abstract and Page 540, Col 2).  It would have been obvious to one of ordinary skill 
Regarding Claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica with less chemical purity by using less concentrated solution of citric acid as disclosed by Shipley where the citric acid concentration is improved to any range less than the 0.1 kg/kg of plant matter disclosed by Umeda including the claimed range since Umeda suggests 0.1 kg/kg removes metallic impurities and all of the alkali metal oxides Na2O and K2O.

Claims 7, 9, 11-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 or 8 and in further view of Chandrasekhar et al (“Effect of organic acid treatment on the properties of rice husk silica,” J Mat Sci 40 (2005) 6535-6544 submitted in the IDS filed 12/17/2019). 
As applied to Claim 1, Shipley discloses a method for production of porous amorphous silica from siliceous plant matter containing non-siliceous inorganic matter comprising the steps of:  (a) soaking in an aqueous solution comprising a chelating agent which extracts non-siliceous inorganic matter; (b) separating the 
As applied to Claim 8, Shipley discloses a method where the amount of chelating agent is controlled to control the amount of the inorganic substances.
Regarding Claim 7, Shipley is silent with respect to the mineral acids.
Chandrasekhar discloses a method for manufacturing amorphous silica from plant matter comprising a step for acid treatment if plant matter before burning to leach the plant matter and improve silica properties like purity, reactivity, brightness, surface area and pore volume (see Abstract).  Chandrasekhar discloses that leaching with mineral acids like hydrochloric acid, sulfuric acid, and nitric acid before combustion is highly effective for improving amorphous silica purity, particle size and high surface area (see Page 6536, Final Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with mineral acid as disclosed by Shipley where the mineral acid is hydrochloric acid, sulfuric acid or nitric acid as disclosed by Chandrasekhar since these mineral acids are highly effective as suggested by Chandrasekhar.
Regarding Claim 9, Chandrasekhar discloses a silica obtained from plant matter where the concentration of at least some non-siliceous inorganic substances controlled to between 20 ppm and 25,000 ppm (i.e. 2.5%) (see Page 6540, Table 1).  Chandrasekhar further suggests that different applications of silica from plant 
Regarding Claim 11, Shipley specifically discloses controlling the porosity of the silica but does not explicitly disclose controlling the surface area.
Chandrasekhar suggests that different applications of silica from plant matter require specific properties such as high surface area and porosity for adsorption and catalytic properties (see Page 6535, Final Paragraph to Page 6536, First Paragraph).  Chandrasekhar discloses a method where acid leaching is performed to enhance the specific surface area of the since high specific surface area improves the silica’s potential as an adsorbent and catalyst/support in chemical synthesis (see Page 6536, Final Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Shipley and to control the surface area of the silica as disclosed by Chandrasekhar to improve the potential of the silica as an adsorbent or catalyst/support.
Regarding Claims 12-13, Chandrasekhar discloses a silica obtained from plant matter where the surface area is in the range of about 150 to 270.5 m2/g (see Page 6544, Table V).  It would have been obvious to one of ordinary skill in 
Regarding Claim 14, Shipley specifically discloses controlling the porosity of the silica but does not explicitly disclose controlling the pore volume.
Chandrasekhar further suggests that the important characteristics of adsorbents are surface area and pore volume (see Page 6544, 3.4 Surface area and pore volume). Chandrasekhar discloses a silica obtained from plant matter where the pore volume is 0.1181 cc/g (see Page 6544, Table V).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where the pore volume is controlled to 0.1181 cc/g disclosed by Chandrasekhar since the surface area improves the silica’s potential for adsorption as suggested by Chandrasekhar.
Regarding Claims 15-16, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where the pore volume is controlled to 0.1181 cc/g disclosed by Chandrasekhar since the surface area improves the silica’s potential for adsorption as suggested by Chandrasekhar.

Chandrasekhar further suggests that different applications of silica from plant matter require specific properties such as chemical purity for synthesizing advanced materials (see Page 6535, Final Paragraph to Page 6536, First Paragraph).  Chandrasekhar further discloses a silica obtained from plant matter where the concentration of at least some non-siliceous inorganic substances controlled to between 20 ppm and 25,000 ppm (i.e. 2.5%) (see Page 6540, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 20 ppm and 25,000 ppm (i.e. 2.5%) since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.
Regarding Claim 21, Chandrasekhar discloses inorganic substances that are controlled to between a range of 300 ppm and 15000 ppm (i.e. between 0.03% and 1.5%)  (see Page 6640, Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 300 ppm and 15,000 ppm (i.e. 2.5%) since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.

Regarding Claim 23, Chandrasekhar discloses inorganic substances that are controlled to between a range of 100 ppm and 500 ppm (i.e. 0.01-0.05%) (see Page 6640, Table 1). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing biogenic silica from plant matter with a step for leaching with acid as disclosed by Shipley where concentration of at least some non-siliceous inorganic substances controlled to between 100 ppm and 500 ppm since the specific chemical purity improves the silica’s potential for synthesizing advanced materials as suggested by Chandrasekhar.

s 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipley as applied to Claim 1 and in further view of Bakar et al (Production of High Purity Amorphous Silica from Rice Husk, Procedia Chem 19 (2016) 189-195).
Regarding Claim 15, Baker discloses a method where the surface area, pore volume and pore diameter of a silica produced from rice husk is controlled by leaching the rice husk with hydrochloric acid or sulfuric acid before controlled combustion (see Abstract and Page 194, 3.7. Surface area and porosity).  Baker discloses a method where the pore volume is controlled to a range of 0.31 to 0.32 cm3/g (see Page 194, Table 3).  Baker further suggests that the silica obtained has potential applications as filler and as adsorbent or catalyst support in fine chemical synthesis (see Page 194, 4. Conclusion).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica by acid treating to control surface area as disclosed by Shipley where the pore volume is controlled to 0.32-0.31 cc/g as disclosed by Bakar to produce a silica with potential applications as filler, adsorbents, and catalyst supports.
Regarding Claim 16, It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for preparing a silica by acid treating to control surface area as disclosed by Shipley where the pore volume is controlled to 0.32-0.31 cc/g as disclosed by Bakar to produce a silica with potential applications as filler, adsorbents, and catalyst supports.
Regarding Claims 17-19, Baker discloses a method where the pore diameter is controlled to a range of 0.31 to 0.32 cm3/g (see Page 194, Table 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record do not teach or fairly suggest a method wherein “the amount of preselected non-siliceous inorganic substances in the siliceous plant matter is controlled by mixing the desired amount of preselected non-siliceous inorganic matter into the siliceous plant matter.”  The closest prior art namely Shipley cited above discloses a method where inorganic impurities are removed by a chelating agent and the inorganic impurities and porosity can be controlled by controlling the concentration of the chelating agent.  However, Shipley does not teach or fairly suggest mixing preselected non-siliceous inorganic matter back into the plant matter to control the amount. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/12/2022